Citation Nr: 1714813	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  08-29 751A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1.  Entitlement to service connection for a left knee disorder. 

2.  Entitlement to service connection for a right great toe disorder. 

3.  Entitlement to service connection for a left elbow disorder. 

4.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to December 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing is in the Veteran's file. 

In its January 2015 decision, the Board, in part, denied the issues included on the title page.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, VA's Office of General Counsel, representing the Secretary, filed a Motion for Remand.  The Court granted the Motion in a June 2015 Order and remanded the issues back to the Board for action consistent with the Motion.  

In September 2015 and May 2016, the Board remanded the case for further development for compliance with the terms of the Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While further delay is regrettable, the Board finds that additional development is necessary.

The Veteran seeks service connection for a left knee disorder, for a right great toe disorder, for a left elbow disorder and for a left shoulder disorder.  He asserts that the disabilities originated during his service while playing football and other sports.  He states that stiffness in his knee began in 1973 when he was stationed in Missouri.  He notes that he joined a sports team upon arriving in Germany and injured his toe during a ball game.  As a catcher on a baseball team, he strained his shoulder and jammed his elbow during a game in 1974.  His shoulder required surgery upon his return to the United States in 1975.  

By way of background, the issues currently on appeal were denied in a January 2015 Board decision.  In a June 2015 Order, the Court remanded the claims noting that a VA examiner's unfavorable nexus opinions and rationales, found in a December 2012 VA examination report, were essentially based upon the absence of the claimed disorders or symptoms in service or within one year of service.  The Court also noted, of record, medical evidence dated soon after service and lay statements from the Veteran's siblings.  

Associated with the Veteran's claims file prior to the January 2015 Board decision, were private treatment records from the Greater Southeast Community Hospital in Washington, DC.  The records indicated that the Veteran received treatment for his left knee, shoulder, elbow and his right toe between October 1975 to September 1977.

A VA examination dated in October 2005 reflected diagnoses of recurrent left elbow pain and bilateral knee pain due to degenerative joint disease (DJD).  In addition, the VA treatment records dated in between 2003 and 2005 show treatment for the Veteran's left shoulder and right toe.  A VA examination dated in December 2012 reflected diagnoses of osteoarthritis of the left knee, hallux rigidus (arthritis) of the right big toe, lateral epicondylitis of the left elbow and osteoarthritis of the left shoulder.  

Also associated with the claims file are statements by the Veteran's siblings who indicate that they noticed a change in the Veteran after separation.

Pursuant to the Court's June 2015 Motion, the Board remanded the Veteran's claim, in September 2015, to afford him a new VA examination.  The VA examiner was requested to determine whether the Veteran's claim disabilities were at least as likely as not related or attributable to his active military service, including when considering the lay statements from him and his siblings regarding injuries and sports-related trauma to the left knee, right great toe, left elbow and left shoulder while in service.  The Veteran was afforded a VA examination in October 2015.  

Subsequently, the Veteran's claim was returned to the Board.  In May 2016, the Board found that the negative medical opinions provided by the October 2015 VA examiner were contrary to the Board's prior remand instructions.  The opinions included, as their only rationale, the lack of documented treatment during and immediately after service.  The VA examiner did not address the lay statements of the Veteran and his family and only briefly acknowledged the evidence of private treatment within a few years of the conclusion of the Veteran's active duty service.  Hence, the October 2015 VA examiner failed to comply with the Board's remand instructions, so supplemental comment is needed correcting these noted deficiencies.  

The Veteran's claim was remanded in May 2016.  The Board requested supplemental medical nexus opinions concerning the etiologies of the claimed left knee, right great toe, left elbow, and left shoulder disorders.  The VA examiner was asked to determine the likelihood that the claimed left knee, right great toe, left elbow, and/or left shoulder disorders were related or attributable to the Veteran's active military service.  In addition, Board noted that it was most essential that the VA examiner provide explanatory rationales for the opinions provided.  In making these assessments, the examiner should not conclude that the claimed disabilities were not present during service, within a year of discharge, or during the many years since based solely on the absence of documented treatment, though it was permissible for the examiner to consider it as one factor in determining the etiology of the disabilities.  In addition, it was noted that the examiner must also consider and specifically address the lay statements from the Veteran and his family regarding injuries in service and sports-related trauma to the left knee, right great toe, left elbow, and left shoulder and the lay statements of continuous or recurrent symptoms since service.  

VA received a medical opinion dated in June 2016, which was provided by the same VA examiner who conducted the October 2015 VA examination.  The Board, again, finds that the VA medical opinions to be insufficient to resolve the claims for service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007); 38 C.F.R. § 3.159(c)(4).  The VA examiner stated that he had reviewed the conflicting medical evidence and noted there were no service treatment records associated with the Veteran's claims file.  He mentioned records brought by the Veteran.

Regarding the Veteran's shoulder, knee and elbow disabilities, the VA examiner's opinion noted to "see" his original comments of 2015.  He also stated that for the shoulder, the Veteran had bilateral arthritis which would not support connection to a unilateral injury.  For the Veteran's knee, he noted the long interval between service and development, thereof, was evidence of no connection with service complaints.  The VA examiner stated that the arthritis of the toe was unrelated to paronychia, which seemed to be the only actual toe condition in service.  He noted that the long interval between service and development, thereof, was of no connection with service complaints.

As the VA examiner failed to comply with the Board's remand instructions, to include referencing the same opinions provided in a prior examination report, a remand for a new examination and opinion is required.



Accordingly, these claims are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional, other than the VA examiner who provided the October 2015 and June 2016 VA medical opinions, to determine the nature and etiology of the diagnosed left knee, right great toe, left elbow, and left shoulder disorders.  The entire claims file, to include the June 2015 Motion and prior remands, must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

After this review, the examiner is to provide an opinion on the following:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left knee, right great toe, left elbow, and/or left shoulder disorders are related or attributable to the Veteran's active military service.  

b) whether the arthritis of the Veteran's left knee, right great toe, left elbow, and left shoulder initially manifested to a compensable degree within the one-year presumptive period following his separation from active duty service, so by December 1975.  

In making these assessments, the examiner should not conclude these claimed disabilities were not present during service, within a year of discharge, or during the many years since based solely on the absence of documented treatment, though it is permissible for the examiner to consider that as one factor in determining etiology.  

In rendering an opinion, the examiner must also consider and specifically address the lay statements from the Veteran and his family regarding injuries in service and sports-related trauma to the left knee, right great toe, left elbow, and left shoulder and the lay statements of continuous or recurrent symptoms since service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and, after giving the Veteran opportunity to respond to it, return the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

